
	
		II
		112th CONGRESS
		1st Session
		S. 592
		IN THE SENATE OF THE UNITED STATES
		
			March 16, 2011
			Mr. Whitehouse (for
			 himself, Mr. Menendez,
			 Mr. Sanders, Mr. Schumer, Mr.
			 Rockefeller, Mr. Durbin,
			 Mr. Franken, Mr. Leahy, and Mrs.
			 Shaheen) introduced the following bill; which was read twice and
			 referred to the Committee on Commerce,
			 Science, and Transportation
		
		A BILL
		To amend title 46, United States Code, to remove the cap
		  on punitive damages established by the Supreme Court in Exxon Shipping Company
		  v. Baker. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Maritime Liability Fairness
			 Act.
		2.FindingsCongress finds that—
			(1)in the case
			 styled Exxon Shipping Co. v Baker, 128 S. Ct. 2605 (2008), the Supreme Court
			 held that when reviewing jury awards for punitive damages under maritime law,
			 courts should limit the punitive-to-compensatory damages ratio to 1:1;
			(2)in that decision,
			 the Court conceded that discretion to award punitive damages has not
			 mass-produced runaway awards, and although some studies show the dollar amounts
			 of punitive-damages awards growing over time, even in real terms, by most
			 accounts the median ratio of punitive-to-compensatory awards has remained less
			 than 1:1;
			(3)district and
			 appellate courts have the authority under common law to reduce excessively
			 large punitive awards; and
			(4)punitive damages
			 serve to punish reckless or worse behavior, deter future similar offenses, and
			 compensate for intangible injuries that would not otherwise be available to 1
			 or more plaintiffs.
			3.Removal of cap
			 for maritime punitive damages
			(a)In
			 generalChapter 301 of title
			 46, United States Code, is amended by adding at the end the following:
				
					30107.Punitive
				damages in maritime lawExcept
				as otherwise provided in this title, in a civil action for damages arising out
				of a maritime tort, punitive damages may be assessed without regard to the
				amount of compensatory damages assessed in the
				action.
					.
			(b)Conforming
			 AmendmentThe analysis for chapter 301 of title 46, United States
			 Code, is amended by adding at the end the following:
				
					
						Sec. 30107. Punitive damages in maritime
				law.
					
					.
			
